COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:              01-14-00133-CV
Trial Court Cause
Number:                    2009-63319
Style:                     United Services Automobile Association
                           v Joseph Hayes, Jr and Joanne Hayes
                    *
Date motion filed :        November 17, 2014
Type of motion:            Extension of Time to File Reply
Party filing motion:       Cross-Appellants, Joseph Hayes, Jr. and Joanne Hayes
Document to be filed:      Reply Brief

Is appeal accelerated?      Yes       No

If motion to extend time:
         Original due date:                            October 20, 2014
         Number of previous extensions granted:        1
         Date Requested:                               November 26, 2014

Ordered that motion is:

              Granted
                    If document is to be filed, document due: November 26, 2014
                        Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Terry Jennings
                           Acting individually          Acting for the Court

Panel consists of

Date: November 20, 2014